 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10   United States of America                           3:18-CR-00083-MMD-WGC
11                  Plaintiff,                          Order RE:

12           v.
     Beau Mathews-Amos,                                 Stipulation to Extend Time to File
13                                                      Response to Defendant’s Motion to
                    Defendant.                          Dismiss [ECF #23] First Request
14

15

16          IT IS HEREBY STIPULATED AND AGREED by and through NICHOLAS A.

17   TRUTANICH, United States Attorney for the District of Nevada, RANDOLPH J. ST.

18   CLAIR, Assistant United States Attorney, counsel for the United States of America, and

19   LAUREN GORMAN, Assistant Federal Public Defender, counsel for Defendant BEAU

20   MATHEWS-AMOS, to extend the time in which the Government’s Response to

21   Defendant’s Motion to Dismiss [ECF #23], is due from July 22, 2019 to August 13, 2019.

22   This is the first request for an extension. Trial is currently set for September 24, 2019, and

23   calendar call is set for September 16, 2019.

24   ///


                                                    1
 1          The counsel for the Government will be out of the office two different periods of time

 2   over next couple of weeks; hence, the continuance is necessary for the exercise of due

 3   diligence, in the interests of justice, and not for any purpose of delay.

 4

 5   DATED: July 22, 2019.

 6          NICHAOLAS A. TRUTANICH                       RENE L. VALLADARES
            United States Attorney                       Federal Public Defender
 7
            /s/ Randolph J. St. Clair                    /s/ Lauren Gorman
 8          RANDOLPH J. ST. CLAIR                        LAUREN GORMAN
            Assistant United States Attorney             Assistant Federal Public Defender
 9                                                       Counsel for Defendant

10

11          IT IS SO ORDERED.

12

13          DATED: July _____,
                          24 2019.
                                                         U.S. DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24


                                                     2
